761 F.2d 1259
119 L.R.R.M. (BNA) 2485
OZARK AIR LINES, INC., Appellant,v.The AIR LINE PILOTS ASSOCIATION, INTERNATIONAL, Appellee.
No. 84-1055.
United States Court of Appeals,Eighth Circuit.
Submitted April 29, 1985.Decided May 21, 1985.

1
Donald J. Meyers, St. Louis, Mo., for appellant.


2
Daniel Kozma, Washington, D.C., for appellee.


3
Before LAY, Chief Judge, FLOYD R. GIBSON, Senior Circuit Judge, and HEANEY, BRIGHT, ROSS, McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG and BOWMAN, Circuit Judges, En Banc.

ORDER

4
On rehearing en banc, the judgment of the district court, 577 F. Supp. 487 upholding the arbitrator's opinion, is affirmed by an equally divided vote.1   Chief Judge Lay and Circuit Judges Floyd R. Gibson, Heaney, Bright, and Arnold vote to affirm.  Circuit Judges Ross, McMillian, John R. Gibson, Fagg, and Bowman vote to reverse.



1
 The grant of the rehearing en banc serves to vacate the prior panel opinion published at 744 F.2d 1347 (1984)